Title: General Orders, 3 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 3rd 1775
Parole, Lookout.Counter Sign, Sharp.


The Colonels or commanding Officers of each Regt are ordered forthwith, to make two Returns of the Number of men in their respective Regiments; distinguishing such as are sick, wounded or absent on furlough: And also the quantity of ammunition each Regimt now has.
It appearing by the Report of Henry Woods, the Officer of

the main guard, that one William Alfred is confin’d for taking two horses, belonging to some Persons in Connecticut; but that he has made Satisfaction to the injured parties, who request that they may not be longer detain’d as witnesses: It is ordered that he be discharged, and after receiving a severe reprimand, be turned out of camp.
After Orders. 4 oClock. P:M:
It is order’d that Col. Glovers Regiment be ready this evening, with all their Accoutrements, to march at a minutes warning to support General Falsam of the New Hampshire forces, in case his Lines should be attack’d.
It is also order’d, that Col. Prescott’s Regiment equip themselves, march this evening and take Possession of the Woods leading to Leechmores point, and in case of an Attack, then Col. Glover’s Regiment to march immediately to their support.
